DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: 
Image Processing Apparatus, Method and Storage Medium for
Patch-Based Noise Reduction

Claim Objections

Claims 1, 2, 9-11 and 18-20 are objected to because of the following informalities:
Claim 1: for clarity replace the determining, the searching and the performing limitations with the following:
determining a number of reference patches to be detected and used for noise reduction processing to the target patch based on a noise amount in the region,
searching the input image and obtaining the determined number of reference patches,
performing noise reduction processing with respect to the target patch using the  obtained reference patches, and
(Note: the limitation “determining a number of reference patches to be detected as a reference patch” does not make sense.  It is also clear that at this step it is the number, not the actual patches, that is determined.  The actual patches are obtained in the searching step)
Claim 2, line 3: for clarity delete “for the reference patch”
Claim 9: for clarity change “determining includes determining a number of reference patches used for noise reduction processing on the color difference signal that is larger than the number of reference patches used for noise reduction processing on the luminance signal” to “wherein the number of patches from the obtained number of patches used for noise reduction processing on the color difference signal is larger than the number of reference patches from the obtained number of patches used for noise reduction processing on the luminance signal”.  (Note: as written, it is not clear what the relationship between the obtained number (determined with respect to saturation) of reference patches recited in claim 8 (respectively, claim 17) and the reference patches used for noise reduction in color difference and in luminance set forth in claim 9 (respectively claim 18), if any, is)
Claims 10 and 19: do the same as for claim 1
Claims 11 and 20: do the same for claim 2
Claim 18: do the same as for claim 9

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,410,279 (“Patent ‘279”). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-20 of the instant application are substantially the same as those of the corresponding claims 1-20 of Patent ‘279 as follows:

Patent ‘279
This application
1. An image processing apparatus comprising:
a processor and a memory coupled to each other and to perform operations including:


setting target patch in an input image, setting a small region near the target patch,
determining a number of similar patches to be detected, each being a patch similar to the target patch, based on a noise amount in the small region,

searching the input image for the determined number of similar patches to be detected,
performing noise reduction processing with respect to the target patch using the target patch and the similar patches, and generating an image by synthesizing a plurality of patch groups subjected to the noise reduction processing.

2. The image processing apparatus according to claim 1, wherein said determining includes determining a search region to be searched for the similar patches based on the noise amount in the small region and a size of the target patch.

3. The image processing apparatus according to claim 1, wherein said determining includes determining the number of similar patches using the noise amount in the small region and auxiliary information.

4. The image processing apparatus according to claim 3,

wherein the auxiliary information is a ratio of the noise amount in the small region to a noise amount measured in advance for each sensitivity, and wherein said determining includes determining a larger number of similar patches as the ratio becomes smaller.

5. The image processing apparatus according to claim 3,

wherein the auxiliary information is a value indicating an edge intensity in the small region, and
wherein said determining includes determining a larger number of similar patches as a value of the edge intensity becomes smaller.

6. The image processing apparatus according to claim 3,

wherein the auxiliary information is a representative value of a high-frequency component in a Fourier spectrum in the small region, and
wherein said determining includes determining a larger number of similar patches as the representative value becomes smaller.

7. The image processing apparatus according to claim 3,

wherein the auxiliary information is a differential value in the small region, and
wherein said determining includes determining a larger number of similar patches as the differential value becomes smaller.

8. The image processing apparatus according to claim 3,

wherein the auxiliary information is saturation of the target patch or the small region, and
wherein said determining includes determining a larger number of similar patches as the saturation becomes larger.

9. The image processing apparatus according to claim 8,
wherein said determining includes separating a signal from the target patch or the small region into a luminance signal and a color difference signal and, in a case where noise reduction processing is performed on the luminance signal and the color difference signal, said determining includes determining a larger number of similar patches used for noise reduction processing on the color difference signal than the number of similar patches used for noise reduction processing on the luminance signal if the saturation, as calculated from the color difference signal, is a determination value or more.

10. A method for an image processing apparatus, the method comprising: a processor and a memory coupled to each other and to perform operations including:
setting a target patch in an input image;
setting a small region near the target patch;
determining a number of similar patches to be detected, each being a patch similar to the target patch, based on a noise amount in the small region;

searching the input image for the determined number of similar patches to be detected;
performing noise reduction processing with respect to the target patch using the target patch and the similar patches; and
generating an image by synthesizing a plurality of patch groups subjected to the noise reduction processing.

11. The method according to claim 10,

wherein determining includes determining a search region to be searched for the similar patches based on the noise amount in the small region and a size of the target patch.

12. The method according to claim 10,

wherein determining includes determining the number of similar patches using the noise amount in the small region and auxiliary information.

13. The method according to claim 12,

wherein the auxiliary information is a ratio of the noise amount in the small region to a noise amount measured in advance for each sensitivity, and wherein determining includes determining a larger number of similar patches as the ratio becomes smaller.

14. The method according to claim 12,

wherein the auxiliary information is a value indicating an edge intensity in the small region, and
wherein determining includes determining a larger number of similar patches as a value of the edge intensity becomes smaller.

15. The method according to claim 12,

wherein the auxiliary information is a representative value of a high-frequency component in a Fourier spectrum in the small region, and
wherein determining includes determining a larger number of similar patches as the representative value becomes smaller.


16. The method according to claim 12,

wherein the auxiliary information is a differential value in the small region, and wherein determining includes determining a larger number of similar patches as the differential value becomes smaller.

17. The method according to claim 12,

wherein the auxiliary information is saturation of the target patch or the small region, and
wherein determining includes determining a larger number of similar patches as the saturation becomes larger.

18. The method according to claim 17,

wherein determining includes separating a signal from the target patch or the small region into a luminance signal and a color difference signal and, in a case where noise reduction processing is performed on the luminance signal and the color difference signal, determining includes determining a larger number of similar patches used for noise reduction processing on the color difference signal than the number of similar patches used for noise reduction processing on the luminance signal if the saturation, as
calculated from the color difference signal, is a determination value or more.


19. A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising: a processor and a memory coupled to each other and to perform operations including:
setting a target patch in an input image;
setting a small region near the target patch;
determining a number of similar patches to be detected, each being a patch similar to the target patch, based on a noise amount in the small region;


searching the input image for the determined number of similar patches to be detected;
performing noise reduction processing with respect to the target patch using the target patch and the similar patches; and
generating an image by synthesizing a plurality of patch groups subjected to the noise reduction processing.

20. The non-transitory computer-readable storage medium according to claim 19,

wherein determining includes determining a search region to be searched for the similar patches based on the noise amount in the small region and a size of the target patch.

1. (Currently Amended) An image processing apparatus comprising:
one or more memories storing instructions; and
one or more processors executing the instructions to perform operations including:
setting a target patch in an input image,
setting region near the target patch,

determining a number of reference patches to be detected as a reference patch used for noise reduction processing to the target patch based on a noise amount in the region,
searching the input image for the reference patch based on the determined number of reference patches,
performing noise reduction processing with respect to the target patch using the searched for reference patch, and
generating an image by synthesizing a plurality of patch groups subjected to the noise reduction processing. 
 
2. (Currently Amended) The image processing apparatus according to claim 1, wherein determining includes determining a search region to be searched for the reference patch based on the noise amount in the region and a size of the target patch.
  
3. (Currently Amended) The image processing apparatus according to claim 1, wherein determining includes determining the number of reference patches using the noise amount in the
 
4. (Currently Amended) The image processing apparatus according to claim 3,
wherein the auxiliary information is a ratio of the noise amount in the region to a measured noise amount measured in advance for each sensitivity, and
wherein determining includes determining a larger number of reference patches as the ratio becomes smaller. 
 
5. (Currently Amended) The image processing apparatus according to claim 3,
wherein the auxiliary information is a value indicating an edge intensity in the region, and
wherein determining includes determining a larger number of reference patches as a value of the edge intensity becomes smaller.

6. (Currently Amended) The image processing apparatus according to claim 3,
wherein the auxiliary information is a representative value of a high-frequency component in a Fourier spectrum in the region, and
wherein determining includes determining a larger number of reference patches as the representative value becomes smaller.
  
7. (Currently Amended) The image processing apparatus according to claim 3,
wherein the auxiliary information is a differential value in the region, and
wherein determining includes determining a larger number of reference patches as the differential value becomes smaller.
  

8. (Currently Amended) The image processing apparatus according to claim 3,
wherein the auxiliary information is saturation of the target patch or the region, and
wherein determining includes determining a larger number of reference patches as the saturation becomes larger.

9. (Currently Amended) The image processing apparatus according to claim 8,
wherein determining includes separating a signal from the target patch or the region into a luminance signal and a color difference signal and, in a case where noise reduction processing is performed on the luminance signal and the color difference signal, determining includes determining a number of reference patches used for noise reduction processing on the color difference signal that is larger than the number of reference patches used for noise reduction processing on the luminance signal if the saturation, as calculated from the color difference signal, is a determination value or more.

10. (Currently Amended) A method for an image processing apparatus, the method comprising:

setting a target patch in an input image;
setting a region near the target patch; 

determining a number of reference patches to be detected as a reference patch used for noise reduction processing to the target patch based on a noise amount in the region;
searching the input image for the reference patch based on the determined number of reference patches;
performing noise reduction processing with respect to the target patch using the searched for reference patch; and
generating an image by synthesizing a plurality of patch groups subjected to the noise reduction processing.
 
11. (Currently Amended) The method according to claim 10,
wherein determining includes determining a search region to be searched for the reference patch based on the noise amount in the region and a size of the target patch.

12. (Currently Amended) The method according to claim 10,
wherein determining includes determining the number of reference patches using the noise amount in the region and auxiliary information.
 
13. (Currently Amended) The method according to claim 12,
wherein the auxiliary information is a ratio of the noise amount in the region to a measured noise amount measured in advance for each sensitivity, and
wherein determining includes determining a larger number of reference patches as the ratio becomes smaller.
  
14. (Currently Amended) The method according to claim 12,
wherein the auxiliary information is a value indicating an edge intensity in the region, and
wherein determining includes determining a larger number of reference patches as a value of the edge intensity becomes smaller.

15. (Currently Amended) The method according to claim 12,
wherein the auxiliary information is a representative value of a high-frequency component in a Fourier spectrum in the region, and
wherein determining includes determining a larger number of reference patches as the representative value becomes smaller.

16. (Currently Amended) The method according to claim 12, 
wherein the auxiliary information is a differential value in the region, and
wherein determining includes determining a larger number of reference patches as the differential value becomes smaller.
 
17. (Currently Amended) The method according to claim 12, 
wherein the auxiliary information is saturation of the target patch or the region, and
wherein determining includes determining a larger number of reference patches as the saturation becomes larger.
 
18. (Currently Amended) The method according to claim 17,
wherein determining includes separating a signal from the target patch or the region into a luminance signal and a color difference signal and, in a case where noise reduction processing is performed on the luminance signal and the color difference signal, determining includes determining a number of reference patches used for noise reduction processing on the color difference signal that is larger than the number of reference patches used for noise reduction processing on the luminance
signal if the saturation, as calculated from the color difference signal, is a determination value or more.
  
19. (Currently Amended) A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising:

setting a target patch in an input image;
setting a region near the target patch;

determining a number of reference patches to be detected as a reference patch used for noise reduction processing to the target patch based on a noise amount in the region;
searching the input image for the reference patch based on the determined number of reference patches;
performing noise reduction processing with respect to the target patch using the searched for reference patch; and
generating an image by synthesizing a plurality of patch groups subjected to the noise reduction processing.

20. (Currently Amended) The non-transitory computer-readable storage medium according to claim 19,
wherein determining includes determining a search region to be searched for the reference patch based on the noise amount in the region and a size of the target patch.




Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1, 10 and 19:
setting a region near the target patch;
determining a number of reference patches to be detected as a reference patch used for noise reduction processing to the target patch based on a noise amount in the region,
searching the input image for the reference patch based on the determined number of reference patches,

For example, closest art of record:
Lebrun et al. (“Implmentation of the Non-Local Bayes (NL-Bayes) Image Denosing Algorithm,” provided in the IDS) discloses a patch-based de-noising approach that synthesizes a patch group that includes the target patch and a number of similar patches to obtain a de-noised target patch.  However, the number of patches is not based on the noise amount, let alone the noise amount of a small region near the target patch
Frosio et al. (US 2017/0263041) discloses collecting neighbor patches based on a reference distance from the reference patch, where the distance is computed based on a noise distribution in the reference patch.  However, while the neighbor patches to be selected are based on the reference distance, the number of neighbor patches to select is not.  [See, Fig. 1 and paragraphs 20 (“… in operation 102, a reference patch is identified from a signal”), 23 (“In operation 103, a noise distribution in the reference patch is determined…in operation 104, a reference distance is computed based on a noise distribution in the reference patch”), 29 (“…operation 106 may involve collecting a predefined number (N) of neighbor patches that are closest to the reference distance from the reference patch”), 30 (“…operation 106 may involve determining a range for the reference distance, and then collecting all neighbor patches within that range”)] 
Liu et al. (“Single-Image Noise Level Estimation for Blind Denoising,” IEEE Transactions on Image Processing, Vol. 22, Issue 12, Dec. 2013; Date of Publication: 24 September 2013) discloses determining a texture threshold that is a function of the noise level.  However, the threshold is used to determine which patches to select, not the number of patches to select.  [See: P. 5229, the paragraph straddling the left and the right columns (“If the texture strength of that patch is less than the threshold τ, then the null hypothesis is accepted and that patch can be regarded as the weak textured patch. The threshold τ can be expressed as a function of the given significant level δ and noise level σn”)]
Katase et al. (“Image noise level estimation by searching for smooth patches with discrete cosine transform,” IEEE 59th International Midwest Symposium on Circuits and Systems; Date of Conference: 16-19 Oct. 2016) discloses estimating the noise of the entire image iteratively, at each iteration a number of smooth regions selected to estimate the noise with the number being determined based on the noise of the entire image estimated at the previous iteration.  The estimated noise, however, is that of the entire image and not of a small region near a target patch to be de-noised.  [See: Figs. 2, 3 and Section II.A, especially equations 10-16 (“So the set of (s+1)-th smooth patches’ indices k(s+1) is updated by the following equation: K(s+1) = … (16)”)]




Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 11, 2022